IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 4 EM 2020
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
ERIC J. DAVIS,                                :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2020, the “Petition for Allowance to File a

Petition for Allowance of Appeal Nunc Pro Tunc” is DENIED.